Order filed August 10, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-21-00064-CR
                                 ____________

                       JAMES SCOTT LEE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 183rd District Court
                            Harris County, Texas
                       Trial Court Cause No. 1549988


                                    ORDER

      Appellant is represented by appointed counsel, Abbie Russell. Appellant’s
brief was originally due April 26, 2021. We have granted a total of 90 days to file
appellant’s brief until August 2, 2021. When we granted the last extension, we
noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed by the due date.
      We order Abbie Russell to file a brief with the clerk of this court on or
before September 9, 2021. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM




Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.